Howell, J.,
dissenting. I think the answer of the judge a quo shows good grounds why the mandamus should not be made peremptory. The judge has not refused to accept a bond and grant the appeal; but has only fixed a day for hearing evidence on the question of injury or damage that may be caused or may result to appellees by the appeal, which, upon the principle announced in the cases of State ex rel. Walden vs. Judge of the First District Court, 19 La. 167, and State ex rel. Coons vs. Judge of Superior District Court (not reported), he was authorized to do. The bond, of course, to be drawn according to law.
I therefore dissent.